DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 03 June 2022, adding claim 21.  Therefore, claims 1-21 are pending in the application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,805,782 B1 (“LIOU”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 12, LIOU discloses a method of operating an apparatus, the method comprising: 
latching a previously accessed address (e.g., ADL 213 in Fig. 2 latches a previous ADDX/ CNT_ADD, corresponding to add_WL.n in Fig. 2; also, with reference to column 8, lines 56-57 “previous activate commands”); 
receiving a command address (e.g., a later ADDX in Fig. 2); 
tracking a primary count value when the command address matches the previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of the wordline WL.n+1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the primary count value associated with WL.n+1 when the later ADDX in Fig. 2 corresponds to/ matches add_WL.n in Fig. 2, previously accessed); 
tracking a secondary count value associated with the command address matching the previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of … the wordline WL.n−1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the secondary count value associated with WL.n-1 when the later ADDX in Fig. 2 corresponds to/ matches add_WL.n in Fig. 2, previously accessed); and 
initiating a row hammer refresh (RHR) operation when the primary count value reaches a primary threshold, when the secondary count value reaches a secondary threshold, or a combination thereof (e.g., with reference to column 8, lines 31-36 “When the monitor circuit 232 determines that the disturbance count of the wordline WL.n+1 meets a refresh criterion (e.g. the disturbance count is greater than or equal to a predetermined threshold), the monitor circuit 232 may output the intermediate address ADD.D+1 so as to refresh the wordline WL.n+1”, and similarly with WL.n-1, with reference to column 8, lines 11-13 “control operations associated with the wordline WL.n+1 are identical/similar to those associated with the wordline WL.n−1”).

Regarding claim 13, LIOU discloses the method of claim 12, wherein the primary and secondary values are configured to control different refresh operations associated with the command address (e.g., with reference to column 8, lines 11-13 and 31-36 as highlighted above, thus different refresh operations associated with WL.n+1 and WL.n-1, which are associated with the later ADDX in Fig. 2).

Regarding claim 14, LIOU discloses the method of claim 12, further comprising: 
calculating a primary address of a primary victim word line (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n+1 as a primary victim word line) associated with the primary count value (associated with WL.n+1, with reference to column 8, lines 31-36 as highlighted above); and 
calculating a secondary address of a secondary victim word line (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n-1 as a secondary victim word line) associated with the secondary count value (associated with WL.n-1, with reference to column 8, lines 11-13 and 31-36 as highlighted above), 
wherein initiating the RHR operation includes recharging the primary victim word line (associated with WL.n+1) and/or the secondary victim word line (associated with WL.n-1) according to the respective count values (associated with WL.n+1 and WL.n-1, with reference to column 8, lines 11-13 and 31-36 as highlighted above).

Regarding independent claim 15, LIOU discloses an apparatus, comprising: 
an address bus configured to convey an address (e.g., ADDX in Fig. 2) associated with a command (e.g., CMD in Fig. 2), wherein the command address corresponds to a word line (e.g., with reference to add_WL.n in Fig. 2); 
a tracking circuit coupled to the address bus (e.g., in Fig. 2), the tracking circuit configured to: 
track a primary count value and a secondary count value when the address matches a previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of the wordline WL.n+1 … and … the wordline WL.n−1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the primary and secondary count values associated with WL.n+1 and WL.n-1 when ADDX in Fig. 2 corresponds to/ matches add_WL.n as an address previously accessed), 
calculate a primary address (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n+1) based on the primary count value (associated with WL.n+1, with reference to column 8, lines 31-36 “When the monitor circuit 232 determines that the disturbance count of the wordline WL.n+1 meets a refresh criterion (e.g. the disturbance count is greater than or equal to a predetermined threshold), the monitor circuit 232 may output the intermediate address ADD.D+1 so as to refresh the wordline WL.n+1”), and 
calculate a secondary address (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n-1) based on the secondary count value (associated with WL.n-1, with reference to column 8, lines 31-36 as highlighted above and column 8, lines 11-13 “control operations associated with the wordline WL.n+1 are identical/similar to those associated with the wordline WL.n−1”), wherein the primary count value and the secondary count values are configured to control corresponding refresh operations respectively associated with the primary address and the secondary address (e.g., with reference to column 8, lines 11-13 and 31-36 as highlighted above, thus controlling the refresh operations associated with WL.n+1 and WL.n-1).

Regarding claim 20, LIOU discloses the apparatus of claim 15, wherein the tracking circuit is configured to reset the primary and/or the secondary counts according to a scheduled refresh address associated with an independently scheduled refresh operation (e.g., with reference to column 5, lines 50-57 “the wordline WL.n is refreshed in response to the refresh command Ref_cmd, the refresh control circuit 130 may check if the disturbance record associated with the wordline WL.n is stored in the refresh control circuit 130. When the refresh control circuit 130 stores the disturbance record associated with the wordline WL.n, the refresh control circuit 130 may discard/delete the disturbance record associated with the wordline WL.n”, implying that an independently scheduled Ref_cmd associated with WL.n+1 and/or WL.n-1 discards/ deletes/ resets the disturbance record/ count associated with WL.n+1 and/or WL.n-1).

Regarding independent claim 1, LIOU discloses an apparatus, comprising: 
an address bus configured to convey a command address (e.g., ADDX in Fig. 2) accompanied by a command (e.g., CMD in Fig. 2), wherein the command address identifies a word line to be activated, deactivated, or a combination thereof (e.g., with reference to add_WL.n in Fig. 2) according to the command (CMD); 
a primary circuit grouping connected to the address bus (e.g., in Fig. 2), the primary circuit grouping including circuit components configured to: 
latch a previously accessed address (e.g., ADL 213 in Fig. 2 latches a previous ADDX/ CNT_ADD, corresponding to add_WL.n in Fig. 2; also, with reference to column 8, lines 56-57 “previous activate commands”), 
track a primary count value when the command address matches the previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of the wordline WL.n+1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the primary count value associated with WL.n+1 when ADDX in Fig. 2 corresponds to/ matches add_WL.n in Fig. 2, previously accessed), and 
calculate a primary address (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n+1) when the primary count value reaches a primary threshold (e.g., associated with WL.n+1, with reference to column 8, lines 31-36 “When the monitor circuit 232 determines that the disturbance count of the wordline WL.n+1 meets a refresh criterion (e.g. the disturbance count is greater than or equal to a predetermined threshold), the monitor circuit 232 may output the intermediate address ADD.D+1 so as to refresh the wordline WL.n+1”); and 
a secondary circuit grouping connected to the address bus (e.g., in Fig. 2), the secondary circuit grouping including circuit components configured to: 
track a secondary count value associated with the command address matching the previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of … the wordline WL.n−1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the secondary count value associated with WL.n-1 when ADDX in Fig. 2 corresponds to/ matches add_WL.n in Fig. 2, previously accessed), and 
calculate a secondary address (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n-1) when the secondary count value reaches a secondary threshold (e.g., associated with WL.n-1, with reference to column 8, lines 31-36 as highlighted above and column 8, lines 11-13 “control operations associated with the wordline WL.n+1 are identical/similar to those associated with the wordline WL.n−1”).

Regarding claim 11, LIOU discloses the apparatus of claim 1, wherein the primary and secondary count values are configured to control different refresh operations associated with the command address (e.g., with reference to column 8, lines 11-13, 26-29 and 31-36 as highlighted above, thus controlling the different refresh operations associated with WL.n+1 and WL.n-1, that are associated with ADDX in Fig. 2).

Regarding claim 21, LIOU discloses the apparatus of claim 1, wherein the secondary count value is updated according to a rate or a condition different from that for the primary count value (e.g., the update rate for the WL.n+1 count value depends on the access rate of its adjacent word lines that include WL.n+2, while the update rate for the WL.n-1 count value depends on the access rate of its adjacent word lines that include WL.n-2 which is different from WL.n+2, with reference to column 1, lines 30-32 “a memory device capable of monitoring memory rows disturbed by activation of adjacent rows” and column 8, lines 11-13, 26-29 and 31-36 as highlighted above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,805,782 B1 (“LIOU”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 3, LIOU discloses the apparatus of claim 1, further comprising: 
a memory array including memory cells each configured to store a data value, wherein the memory cells are arranged according to word lines (e.g., implied in Fig. 3 and column 1, lines 16-20); and 
a refresh circuit connected to the memory array and the primary and the secondary circuit groupings, the refresh circuit configured to refresh the memory cells according to the word lines (e.g., the refresh circuit including 236/ 238/ 240 in Fig. 2, with reference to column 1, lines 16-20), 
wherein the primary count value reaching the primary threshold corresponds to a row hammer condition that triggers the refresh circuits to refresh one or more rows associated with the command address (e.g., with reference to column 8, lines 11-13 and 31-36 as highlighted above in the rejection of claim 1, thus refreshing rows associated with WL.n+1 and WL.n-1, which are associated with ADDX in Fig. 2).
LIOU does not expressly disclose that the data value is represented by an amount of charge and that the refreshing restores the amount of charges stored in the memory cells.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the configuration/ method of LIOU in a DRAM, such that the data value would be represented by an amount of charge and that the refreshing would restore the amount of charges stored in the memory cells, since DRAMs were common and well known in the art as a high density, high speed memory in computing/ data processing systems (e.g., desktop computers, cloud servers, portable laptops, mobile phones and tablets, etc.), thus preventing data access errors and maintaining data integrity therein (e.g., with reference to column 1, lines 22-24).


Allowable Subject Matter
Claims 2 and 16-19 are allowed.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The record of the prosecution as a whole makes clear the reasons for the indication of allowable subject matter.  See the previous Office action, dated 17 March 2022.


Response to Arguments
Applicant’s arguments in Remarks, filed 03 June 2022, have been considered but are not persuasive.
In the top paragraph on page 10 of Remarks, the applicant specifically argues that “Liou discloses one count that may account for one or two wordlines, but not the recited secondary count value in addition to the recited primary count value” (emphasis by the applicant) with reference to Liou, column 8, lines 26-28.
In response, first, the “primary count value” in the claim is mapped to a disturbance count of the wordline WL.n+1 in Liou, and the “secondary count value” in the claim is mapped to a disturbance count of the wordline WL.n-1 in Liou (see the rejections of claims 1, 12 and 15 above).  As such, the examiner disagrees with the applicant’s characterization of Liou, column 8, lines 26-28 in the above argument.
Particularly, Liou teaches that “the monitor circuit 232 may calculate (or update) a disturbance count of the wordline WL.n+1 (and/or the wordline WL.n−1) each time the wordline WL.n is activated” (column 8, lines 26-29, emphasis by the examiner).  Further, Liou teaches that “when each of the wordline WL.n+1 and the wordline WL.n−1 exists, control operations associated with the wordline WL.n+1 are identical/similar to those associated with the wordline WL.n−1. Hence, the proposed monitor mechanism used for adjacent wordline(s) of an activated wordline is described with reference to the wordline WL.n+1 in the following description for the sake of brevity” (column 8, lines 10-16).  In addition, Liou teaches “monitoring a disturbance count of each wordline” and that “the monitor circuit 232 may have to record each of the disturbance count of the wordline WL.n+1 and the disturbance count of the wordline WL.n−1” (column 16, lines 5-6 and 46-48, emphasis by the examiner).  Also, Liou teach that “a memory device capable of monitoring memory rows disturbed by activation of adjacent rows” (column 1, lines 30-32).  These teachings in Liou inter alia imply a separate disturbance count for each of the wordlines WL.n+1 and WL.n-1, which are updated when their adjacent wordline WL.n is activated.

It is noted that, in the rejections above, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification (MPEP 2111 and 2111.01) in the absence of further distinguishing details recited in the claim(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824